Opinion by
Oliver, P. J.
The testimony of plaintiff’s witness relating to the merchandise in question was held to be of little value, in view of his limited experience in handling toys. The Government examiner testified that he had returned as toys, fur dogs containing a device for producing a squeak; and those without such device, as manufactures of fur. The Government moved to dismiss the protests on the ground that plaintiff had failed to make out a prima facie case. The record being wholly insufficient to overcome the presumption of correctness attaching to the collector’s classification, the motion to dismiss was granted.